UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	May 31, 2015 Item 1. Schedule of Investments: Putnam Global Financials Fund The fund's portfolio 5/31/15 (Unaudited) COMMON STOCKS (95.7%) (a) Shares Value Banks (39.1%) Banco de Sabadell SA (Spain) (NON) 57,210 $144,895 Bank of Ireland (Ireland) (NON) 463,953 177,327 Bank of Queensland, Ltd. (Australia) 10,972 110,473 Citigroup, Inc. 8,900 481,312 Credicorp, Ltd. (Peru) 1,352 190,821 DNB ASA (Norway) 11,654 204,700 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 82,369 152,267 Grupo Financiero Banorte SAB de CV (Mexico) 35,600 200,877 ING Groep NV GDR (Netherlands) 19,291 317,280 JPMorgan Chase & Co. 9,847 647,736 KeyCorp 7,700 112,266 Lloyds Banking Group PLC (United Kingdom) 201,404 270,179 Metro Bank PLC (acquired 01/15/14, cost $96,022) (Private) (United Kingdom) (F) (RES) (NON) 4,511 104,022 Natixis SA (France) 27,956 209,586 PacWest Bancorp 4,200 188,538 Permanent TSB Group Holdings PLC (Ireland) (NON) 45,283 205,403 Sumitomo Mitsui Financial Group, Inc. (Japan) 3,300 149,443 United Overseas Bank, Ltd. (Singapore) 12,900 221,162 Virgin Money Holdings UK PLC (United Kingdom) (NON) 48,847 324,761 Wells Fargo & Co. 11,500 643,541 Capital markets (14.0%) AllianceBernstein Holding LP (Partnership shares) 6,000 188,160 BGP Holdings PLC (Malta) (F) (NON) 82,319 90 Carlyle Group LP (The) 4,263 131,428 Charles Schwab Corp. (The) 12,100 382,965 E*Trade Financial Corp. (NON) 7,500 220,950 KKR & Co. LP 8,100 185,895 Morgan Stanley 9,400 359,080 Partners Group Holding AG (Switzerland) 589 184,719 State Street Corp. 2,000 155,860 Diversified financial services (2.8%) Challenger, Ltd. (Australia) 36,398 190,268 Eurazeo SA (France) 2,625 175,865 Hotels, restaurants, and leisure (2.0%) Accor SA (France) 2,887 158,207 Dalata Hotel Group PLC (Ireland) (NON) 24,684 103,020 Household durables (1.6%) Persimmon PLC (United Kingdom) 6,850 205,412 Insurance (19.8%) Admiral Group PLC (United Kingdom) 6,216 141,463 AIA Group, Ltd. (Hong Kong) 58,400 383,546 American International Group, Inc. 6,400 375,104 Assured Guaranty, Ltd. 7,100 202,989 Genworth Financial, Inc. Class A (NON) 17,700 140,538 Hartford Financial Services Group, Inc. (The) 7,900 324,769 Intact Financial Corp. (Canada) 3,920 281,139 Prudential PLC (United Kingdom) 16,939 421,223 St James's Place PLC (United Kingdom) 21,318 296,989 IT Services (1.3%) Visa, Inc. Class A 2,520 173,074 Professional services (0.6%) Verisk Analytics, Inc. Class A (NON) 1,000 72,580 Real estate investment trusts (REITs) (6.5%) American Tower Corp. (R) 1,400 129,906 Boston Properties, Inc. (R) 900 117,027 Hibernia REIT PLC (Ireland) (R) 132,908 187,429 Japan Hotel REIT Investment Corp (Japan) (R) 264 180,401 Public Storage (R) 600 116,124 Simon Property Group, Inc. (R) 600 108,840 Real estate management and development (5.2%) Foxtons Group PLC (United Kingdom) 59,788 259,062 Kennedy-Wilson Holdings, Inc. 6,100 155,977 Mitsui Fudosan Co., Ltd. (Japan) 6,000 174,297 Nexity SA (France) 2,095 84,387 Thrifts and mortgage finance (1.4%) Radian Group, Inc. 10,200 182,784 Transportation infrastructure (1.4%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 33,000 185,041 Total common stocks (cost $9,856,851) WARRANTS (1.0%) (a) (NON) Expiration date Strike Price Warrants Value Oberoi Realty, Ltd. 144A (India) 12/12/16 $0.00 25,728 $123,531 Total warrants (cost $130,960) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $16,156) (Private) (F) (RES) (NON) 5,674 $14,540 Total convertible preferred stocks (cost $16,156) SHORT-TERM INVESTMENTS (2.7%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 347,126 $347,126 Total short-term investments (cost $347,126) TOTAL INVESTMENTS Total investments (cost $10,351,093) (b) FORWARD CURRENCY CONTRACTS at 5/31/15 (aggregate face value $4,501,689) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 7/15/15 $129,217 $129,047 $170 Canadian Dollar Buy 7/15/15 81,160 79,777 1,383 Euro Sell 6/17/15 76,676 78,177 1,501 Hong Kong Dollar Buy 8/19/15 136,299 136,361 (62) Japanese Yen Buy 8/19/15 45,813 47,426 (1,613) Singapore Dollar Sell 8/19/15 40,947 41,614 667 Swiss Franc Buy 6/17/15 60,359 59,479 880 Citibank, N.A. Australian Dollar Buy 7/15/15 47,903 47,631 272 Danish Krone Buy 6/17/15 34,818 35,660 (842) Euro Sell 6/17/15 31,198 31,920 722 Japanese Yen Sell 8/19/15 79,616 82,415 2,799 Credit Suisse International Australian Dollar Buy 7/15/15 54,845 53,347 1,498 British Pound Sell 6/17/15 300,449 302,203 1,754 Canadian Dollar Buy 7/15/15 179,114 176,030 3,084 Euro Buy 6/17/15 96,669 94,523 2,146 Japanese Yen Buy 8/19/15 193,460 200,070 (6,610) Norwegian Krone Sell 6/17/15 159,880 159,464 (416) Swedish Krona Buy 6/17/15 169,260 172,915 (3,655) Swiss Franc Buy 6/17/15 127,958 126,202 1,756 Deutsche Bank AG Australian Dollar Buy 7/15/15 68,499 68,098 401 British Pound Sell 6/17/15 455,869 454,868 (1,001) Canadian Dollar Buy 7/15/15 67,580 66,392 1,188 Euro Sell 6/17/15 68,657 69,706 1,049 HSBC Bank USA, National Association Australian Dollar Buy 7/15/15 60,718 60,331 387 British Pound Buy 6/17/15 155,726 155,950 (224) Canadian Dollar Buy 7/15/15 112,338 111,920 418 Euro Buy 6/17/15 208,057 213,223 (5,166) Japanese Yen Buy 8/19/15 37,492 37,513 (21) State Street Bank and Trust Co. Australian Dollar Buy 7/15/15 44,318 44,032 286 British Pound Sell 6/17/15 294,794 299,608 4,814 Canadian Dollar Buy 7/15/15 140,463 137,997 2,466 Euro Sell 6/17/15 226,952 227,185 233 Israeli Shekel Buy 7/15/15 14,937 14,583 354 Japanese Yen Buy 8/19/15 162,515 168,248 (5,733) Swedish Krona Buy 6/17/15 57,941 58,648 (707) Swiss Franc Buy 6/17/15 62,489 61,312 1,177 UBS AG Australian Dollar Buy 7/15/15 86,196 85,711 485 British Pound Buy 6/17/15 18,339 9,847 8,492 WestPac Banking Corp. Australian Dollar Buy 7/15/15 85,738 85,252 486 Canadian Dollar Buy 7/15/15 6,830 7,307 (477) Japanese Yen Buy 8/19/15 9,367 9,697 (330) Total Key to holding's abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through May 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $12,944,977. (b) The aggregate identified cost on a tax basis is $10,413,095, resulting in gross unrealized appreciation and depreciation of $2,650,491 and $185,192, respectively, or net unrealized appreciation of $2,465,299. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $118,562, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $57,979 $3,468,875 $3,179,728 $174 $347,126 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,993 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 47.7% United Kingdom 15.7 Japan 5.4 Ireland 5.2 France 4.9 Hong Kong 3.0 Netherlands 2.5 Australia 2.3 Canada 2.2 Singapore 1.7 Mexico 1.6 Norway 1.6 Peru 1.5 Switzerland 1.4 United Arab Emirates 1.2 Spain 1.1 India 1.0 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,370 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $466,639 $— $— Financials 9,982,161 1,409,590 104,112 Industrials 72,580 185,041 — Information technology 173,074 — — Total common stocks Convertible preferred stocks $— $— $14,540 Warrants — 123,531 — Short-term investments 347,126 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $14,011 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	40,868	26,857 Equity contracts	123,531	— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$5,600,000 Warrants (number of warrants)15,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts# 4,601 3,793 10,238 2,638 805 9,330 486 40,868 Total Assets $4,601 $3,793 $10,238 $2,638 $805 $9,330 $486 $40,868 Liabilities: Forward currency contracts# 1,675 842 10,681 1,001 5,411 6,440 807 26,857 Total Liabilities $1,675 $842 $10,681 $1,001 $5,411 $6,440 $807 $26,857 Total Financial and Derivative Net Assets $2,926 $2,951 $(443) $1,637 $(4,606) $2,890 $(321) $14,011 Total collateral received (pledged)##† $— $— $— $— $— $— $— Net amount $2,926 $2,951 $(443) $1,637 $(4,606) $2,890 $(321) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 29, 2015
